Exhibit 10.1

AMENDMENT TO

TRIBUNE MEDIA SERVICES LICENSED DATA AGREEMENT

This Amendment (“Amendment”) is made and entered into as of the later of the two
signature dates below, by and between Tribune Media Services, Inc., (“TMS”), a
Delaware corporation having a place of business at 435 N. Michigan Ave.,
Chicago, IL 60611, and TiVo Inc. (“TiVo”), a Delaware corporation having a place
of business at 2160 Gold Street, Alviso, California 95002, and amends that
certain Licensed Data Agreement between TMS and TiVo dated May 14, 2007 (the
“Agreement”). Each capitalized term used and not defined in this Amendment shall
have the meaning set forth in the Agreement.

WHEREAS, TMS and TiVo wish to change the manner in which the parties scope and
perform development initiatives for improving TMS Licensed Data from the
procedures set forth in the Agreement.

THEREFORE, in consideration of the mutual promises set forth below and in
Agreement, and intending to be legally bound, the parties agree as follows:

1. Section 8(g). Section 8(g) is hereby deleted and replaced with the following:

(g) Development Initiatives.

(1) Development Requests: TiVo may request, in writing, quality improvements and
other enhancements to the TMS Licensed Data “Development Requests”). Starting on
October 1, 2007, TiVo may make up to two (2) Development Requests in each
calendar quarter, not including the “Initial Development Requests,” defined
below. TiVo can provide a relative priority of a given Development Request, and
in the case of multiple pending requests, TMS will follow such priority in
responding. Notwithstanding the foregoing, TiVo may change the priority of or
withdraw any pending Development Request until such time as TMS begins work on
the corresponding Scope Document (defined below).

(2) Response/Scope Documents: TMS will respond in writing to each Development
Request by providing TiVo with a high-level scope document (“Scope Document”).
Each Scope Document will outline the feasibility, recommended approach, cost to
TiVo (if any), and a good faith estimate of the timeframe for implementing a
given Development Request. TMS will provide a Scope Document within fifteen
(15) business days of receipt of a Development Request. If TiVo makes multiple
Development Requests, TMS will provide Scope Documents sequentially, every 15
business days, until TMS has responded to all such requests. If TMS poses
questions to TiVo in response to a Development Request, then the above due dates
will be extended by the number of days (if any) it takes for TiVo to respond to
such TMS questions. If TMS determines that a given Development Request cannot be
adequately scoped within the given timeframe due to its size or complexity, TMS
will submit a draft Scope Document within the given timeframe that includes the
delivery date for the final Scope Document. TiVo agrees to respond to TMS
questions, in writing, within 5 business days. Tivo agrees to accept or ask
questions about a Scope Document within fifteen (15) business days after TiVo’s
receipt thereof, or that Scope Document will be deemed accepted.

(3) Development: After TiVo receives a Scope Document, TiVo may request in
writing that TMS proceed with development. TMS, in turn, will use commercially
reasonable efforts to implement development requests. Prior to TMS commencing
work on a development initiative, the parties will mutually agree upon
acceptance standards and the scope of the project in writing. If the project
solely benefits TiVo, then development and licensing fees will be negotiated in
good faith between TiVo and TMS (either to be credited against the Development
Cost Commitment (defined below), or, if the Development Cost Commitment has been
expended, then to be paid by TiVo); otherwise, development will be completed at
no cost TiVo.

One Apollo Drive • Glens Falls, NY 12801 • 800.424.4747 • 518.793.8861 • Fax
518.793.3732

333 Glen Street • Glens Falls, NY 12801 • 800.833.9581 • 518.792.9914 • Fax
518.792.4414

(4) Priority. After receipt of a Scope Document, TiVo will communicate in
writing the order in which initiatives should be prioritized for TMS delivery.
TMS will make best efforts to schedule delivery based on these priorities, but
may alter the order based on previously committed development roadmaps. TiVo may
reprioritize or withdraw requests at any time, in writing, with the exception
that once development for a committed request begins, that request may not be
reprioritized or withdrawn. TiVo must request a development initiative to be
delivered at least 120 days from request date unless (i) TMS scopes the
initiative as fewer than 120 days; or (ii) TMS approves of such expedited
request.

(5) Costs/Payment: TMS will incur a maximum of one hundred thousand dollars
($100,000.00) in development costs at no additional charge to TiVo, during each
twelve month period from the Effective Date (“Development Cost Commitment”). TMS
will use best efforts to deliver products to TiVo in the amount of time TMS
scoped. The Development Cost Commitment will be decremented by the amount of
costs (if any) of a development project accepted by TiVo. TiVo and TMS will
reasonably cooperate to negotiate any costs that exceed one hundred thousand
dollars ($100,000.00) in any twelve-month period. For the sake of clarity, the
parties agree that Development Cost Commitments shall not be carried over from
one year to the next.

 

1



--------------------------------------------------------------------------------

(6) Pre-Approved Initiatives: TiVo has made four (4) Development Requests to TMS
(the “Initial Requests”), for which TMS has provided, or is working on
providing, Scope Documents. TiVo has also made 4 additional Development Requests
(“Requests 5-8”); however, TiVo hereby rescinds Requests 5-8. TMS has not, and
will not, perform work in response to Requests 5-8. TMS will use commercially
reasonable efforts to implement the Initial Requests in accordance with the
priority level and schedule agreed to by TiVo therefor.

(7) General: TiVo and TMS will meet quarterly to review TiVo request priorities,
delivery schedules and status, and TMS development roadmaps. Once accepted by
TiVo, such development initiatives shall be deemed TiVo Development Initiative
Products.

2. No Other Modifications. Except as provided in this Amendment, the Agreement
(as amended) shall remain unchanged and in full force and effect.

3. Entire Agreement. The terms and conditions of this Amendment constitute the
entire agreement between the parties with respect to the subject matter of this
Amendment and supersede any previous and contemporaneous agreements and
understandings, whether oral or written, between the parties hereto with respect
to the subject matter hereof.

4. Counterparts. This Amendment may be executed in one or more counterparts,
including facsimiles, each of which will be deemed to be a duplicate original,
but all of which, taken together, will be deemed to constitute a single
instrument.

IN WITNESS WHEREOF, the parties hereto have executed this Amendment by their
respective duly authorized officers.

 

TRIBUNE MEDIA SERVICES, INC.     TIVO INC. By:   /s/ James D. Fehnel     By:  
/s/ Mark Roberts Name:   James D. (Jay) Fehnel     Name:   Mark Roberts Title:  
Vice President of Entertainment Products     Title:   Sr. Vice President,
Consumer Products & Operations Date:   15 Nov, 2007     Date:   11/6/2007 Sales
Representative: Amy Mann      

 

2